Citation Nr: 0800664	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision, which denied, 
in pertinent part, the veteran's claims for service 
connection for diabetes mellitus, type II, and for 
entitlement to special monthly pension based on the need for 
aid and attendance.

The veteran filed a notice of disagreement with respect to 
both aforementioned issues.  The veteran's claim of 
entitlement to a special monthly pension based on the need 
for aid and attendance was subsequently granted in a February 
2007 RO decision.  Thus, that issue is no longer before the 
Board.

The veteran was scheduled for a Travel Board hearing in 
October 2007 but failed to report; he has not since 
demonstrated good cause for his failure to report or 
requested another hearing.  As such, the Board may proceed 
with appellate review.


FINDING OF FACT

The veteran's personnel records reflect that he did not have 
incountry service in Vietnam, and he does not allege 
otherwise; the probative evidence does not establish that he 
was exposed to herbicides during service; and diabetes 
mellitus, type II, was not manifest during service or within 
one year of separation, and is not otherwise attributable to 
service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 
2002 & West Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letter also informed the veteran that additional 
information and evidence was needed to support his claims and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's VA treatment records are in the file, and 
private medical records identified by the veteran have been 
obtained, to the extent possible.  The veteran has at no time 
referenced available outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
In this case, neither examination nor opinion is needed on 
the claim because there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's military service.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
West Supp. 2007).  Certain diseases, to include diabetes 
mellitus, may be presumed to have been incurred in service 
when manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Further, if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, certain 
diseases shall be service connected if the requirements of 38 
U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e) (2007).  In this regard, it 
is noted that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002 & West Supp. 2007); 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  The Board notes that, while the 
presumption of exposure to Agent Orange only applies to 
veterans who served in Vietnam, a veteran's service in Korea 
and other areas outside of Vietnam in which the Department of 
Defense (DOD) has confirmed the use of herbicide agents may 
be considered for purposes of establishing a claim for direct 
service connection.

Diseases that are related to herbicide exposure include 
chloracne or other acneform diseases consistent with 
chloracne, type II diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2007).  

Furthermore, the United States Court of Appeals for the 
Federal Circuit has held that, even when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
The United States Court of Appeals for Veterans Claims has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999). 

In this case, the veteran's medical records include a report 
from a December 2001 VA examination that showed recently 
diagnosed diabetes mellitus, type II.  The claims folder also 
contains a number of other medical records containing the 
same diagnosis.  A current diagnosis of diabetes mellitus, 
type II, is therefore established.  Nevertheless, service 
connection for diabetes mellitus is denied for the reasons 
below.

To afford the veteran every possible consideration, the Board 
first considers the veteran's claim of service connection for 
diabetes mellitus, type II, on a direct basis.  The veteran's 
service medical records do not reflect any complaints, 
findings, treatment, or diagnoses of diabetes mellitus.  At 
the veteran's separation examination, the examiner noted that 
the veteran had no defects except for a scar on his leg. 

The first record of the veteran's diagnosis of diabetes 
mellitus comes from VA treatment records from November 2001, 
almost 30 years after the veteran was separated from service.  
No medical evidence associates the veteran's diabetes 
mellitus to exposure to herbicides or to service in general.

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, he cannot 
provide a competent opinion regarding diagnosis or causation.  
In sum, there is no competent medical evidence establishing 
that diabetes mellitus was manifest during service, within 
one year of separation, or is otherwise related to service.  
Accordingly, direct service connection for diabetes mellitus, 
type II, is not warranted. 

The Board also considers the veteran's claim of service 
connection for diabetes mellitus, type II, on a presumptive 
basis.  The veteran's DD Form 214 reflects that his only 
foreign service was in Germany.  The veteran did not receive 
any decorations, medals, badges, commendations, citations, 
campaign ribbons, or any other recognition indicative of 
Vietnam service.  See Haas v. Nicholson, 20 Vet. App. 257 
(2006).  Moreover, the veteran has not alleged service in 
Vietnam.  Thus, there is no presumption that the veteran was 
exposed to herbicides as a result of his Vietnam service.  
However, where a veteran serves outside of the Republic of 
Vietnam in an area in which the DOD has confirmed the use of 
herbicides, service connection will be considered even where 
the presumption of exposure to herbicides does not exist.  In 
this case, service records show that the veteran served at 
Fort Leonard Wood, Missouri, at Fort Sill, Oklahoma, and in 
Germany.  There is no evidence to suggest that the veteran 
was ever exposed to herbicides at any of these places, or 
elsewhere, and the Board notes that the veteran has never 
specifically contended that he was either exposed to 
herbicides during service or that his diabetes was the result 
of such exposure.

As there is no evidence that the veteran was exposed to 
herbicides during service, there can be no presumption that 
the veteran's diabetes mellitus is the result of herbicide 
exposure.  Accordingly, presumptive service connection for 
diabetes mellitus, type II, to include as secondary to 
herbicide exposure, is also not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  See Gilbert, supra.


ORDER

Service connection for diabetes mellitus, type II, to include 
as secondary to herbicide exposure, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


